DETAILED ACTION
This Office action is in response to the Amendment filed on 26 April 2021.  Claims 1-3, 5-23, 29-39 and 52 are pending in the application.  Claims 4, 24-28 and 40-51 have been cancelled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-23, 29-39 and 52 are allowed.
The following is an examiner’s statement of reasons for allowance: Bdeir, US patent 9597607 B1, is related integrated interconnect structure. Bdeir teaches  a substrate film (160, fig. 19-21) having a first side and an opposite second side, said substrate film (160, fig. 19-21) comprising electrically substantially insulating material (material for film 160 made of ABS plastic therefore it insulating from the conductive structure), a circuit design (156, fig. 19-21) comprising a number of electrically conductive areas (area in 156 where the electric device is formed in, fig. 20) of electrically conductive material, optionally defining contact pads and/or elongated conductor traces, preferably printed by printed electronics technology, on said first and/or second sides of the substrate film (160, fig. 19-21), a connector (168, fig. 19-21) comprising a number of electrically conductive, optionally elongated, contact elements (252, fig. 21); said connector (168, fig. 19-21) being provided to the substrate film (160, fig. 19-21) so that it extends through (as shown in figures 19-21 connector 168 extends through) both said first and second sides of said substrate film (160, fig. 19-21) and said number of electrically conductive contact elements (252, fig. 21) connect to one or more of the conductive areas of the circuit design (156, fig. 19-21), at least a first end of the contact elements (252, fig. 21) extending in parallel relation with the substrate film (160, fig. 19-21) to and 2Application No.: 15/924,697Docket No.: 44605-24 P/U Response dated: April 26, 2021Office Action dated March 8, 2021 at least one plastic layer, preferably of thermoplastic material, molded onto said first and/or second side of the substrate film so as to fully embed a portion of the body member of the connector that is on a side of the substrate facing away from an opposing connection side of the external connecting element, and enhance securing of the connector to the substrate film. Claims 2-3, 5-23, 29-39 and 52 contain allowable subject matter by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822  

/MARY A WILCZEWSKI/
Primary Examiner, Art Unit 2822